Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are pending and are examined in the present office action.
Deposit Acknowledgment
2.	Applicants’ deposit statement recited in paragraph [0180] on page 44 of the specification filed 11/6/2020 satisfies the criteria set forth in  37 CFR 1.801-1.809 and MPEP 2402-2411.05.  Applicants are claiming a plant and seed of soybean variety 01083639 whose seeds have been deposited with the Provasoli-Guillar National Center for Marine Algae and Microbiota (NCMA).  The deposit accession number for the seeds of soybean variety 01083639 is NCMA Accession Number 202005158 (page 44 of the specification, paragraph [0180]).
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are deemed free of the prior art, given the failure of the prior art to teach or suggest a soybean variety with the complete genetic and morphological complement of the exemplified soybean variety, or methods of using it.  The closest prior art is Rehman et al (2016, Patent Number: US 9,408,359 B1) disclose soybean variety XB36G13 having purple flower color, grey pubescence color, imperfect black hilum color, brown pod color,  indeterminate growth habit and has a maturity group of 3, which is the same as soybean variety 01083639 of the instant invention (Column 8, Table 1).  Soybean variety 01083639  of the instant invention differs from the prior art in at least relative maturity.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663